Citation Nr: 1307973	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-45 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for leiomyosarcoma, to include loss of muscle due to soft tissue sarcoma surgery, claimed as due to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to a compensable rating for dyshidrotic eczema of the bilateral hands.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1964 to November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2007 and March 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran submitted an Improved Pension Eligibility Verification Report (VA Form 21-0517-1).  In addition, in January 2010, the Veteran submitted a statement indicating that his service-connected skin disorder had spread to his toenails.  As discussed below, the skin condition of the toenails is not related to the service-connected eczema of the bilateral hands.  However, the January 2010 statement can be reasonably construed as a request to reopen a claim of entitlement to service connection for a skin disorder of the bilateral feet (service connection for tinea pedis was previously denied in February 1993).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not incur a psychiatric injury or disease during active service.

2.  Symptoms of a psychiatric disorder were not chronic in service.

3.  Symptoms of a psychiatric disorder have not been continuous since service separation.

4.  The Veteran does not have a current diagnosis of PTSD, nor could a diagnosis of PTSD be attributed to his military service in the absence of independently verifiable in-service stressful experiences given that the Veteran did not engage in combat with the enemy and the fact that his stressors did not involve fear of hostile military or terrorist activity.

5.  The Veteran did not have an injury or disease manifesting in hypertension, including chronic symptoms of hypertension, during active service.

6.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

7.  Hypertension has not been continuous since service separation.

8.  The Veteran's hypertension is not causally related to or permanently worsened by any service-connected disability.

9.  The Veteran experienced back pain during active service, but symptoms of a back disorder were not chronic in service. 

10.  Symptoms of a back disorder have been continuous since service separation. 

11.  The Veteran's back disorder, diagnosed as a lumbosacral strain, is related to his active service.

12.  The Veteran did not have any in-country service in Vietnam.

13.  The Veteran was not exposed to Agent Orange or any other herbicide during active service.

14.  The Veteran did not incur a disease or injury manifesting in either a leiomyosarcoma or diabetes mellitus during active service, and symptoms of a leiomyosarcoma and diabetes mellitus were not chronic in service.

15.  Symptoms of a leiomyosarcoma and diabetes mellitus have not been continuous since service separation.

16.  The Veteran's leiomyosarcoma and diabetes mellitus are not related to service.

17.  For the entire initial rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 34 and 100 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 38 and 100 percent speech recognition in the left ear.

18.  For the entire rating period on appeal, the Veteran's eczema has affected less than five percent of the entire body and less than five percent of exposed areas, and has not required any corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, including bipolar disorder, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disorder have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

5.  The criteria for service connection for a leiomyosarcoma have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

6.  The criteria for service connection for diabetes mellitus have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

7.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).

8.  The criteria for a compensable evaluation for dyshidrotic eczema of the bilateral hands have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

With regard to the hearing loss rating claim, because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the service connection claims, in timely December 2006 and September 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letters also described how VA determines disability ratings and effective dates.  

The December 2006 letter also informed the Veteran of the requirements needed to establish an increased evaluation for his service-connected eczema.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned (and included the specific schedular rating criteria that would be used to evaluate the Veteran's lumbosacral spine disability) and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  A later, August 2009 letter, provided the Veteran with the specific rating criteria that would be used to evaluate his eczema.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations specifically geared to the claimed service connection for a psychiatric disorder, PTSD, hypertension, leiomyosarcoma, and diabetes mellitus; however, the Board finds that VA examinations are not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder (including PTSD), hypertension, leiomyosarcoma, or diabetes mellitus.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to these disorders in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a psychiatric disorder(s), hypertension, leiomyosarcoma, or diabetes mellitus in service and no continuity of symptoms of those disorders since service separation.  Moreover, as explained in this decision, the Board finds that there was no in-service exposure to herbicides, and the Veteran does not have service connection for the disability (PTSD) to which he claims his hypertension is related.  Because there is no in-service injury or disease or in-service herbicide exposure to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a psychiatric disorder(s), hypertension, leiomyosarcoma, or diabetes mellitus.  See 38 U.S.C.A. 
§ 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury or in-service herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's psychiatric disorder(s), hypertension, leiomyosarcoma, or diabetes mellitus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's psychiatric disorder(s), hypertension, leiomyosarcoma, or diabetes mellitus and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected bilateral hearing loss and eczema.  VA provided the Veteran with an audiological examination in August 2007, and dermatological examinations in August 2007, September 2009, April 2011, and August 2012.  The Veteran's history was taken, and a complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected chronic bilateral hearing loss and eczema.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the contention of the Veteran in the November 2009 VA Form 9 that the August 2007 audiological VA examination was inadequate in that the VA examiner either used head phones or spoke at the floor when providing instructions.  However, there is no indication that the August 2007 VA examination was less than thorough, and the VA examiner did not indicate that the audiogram results were inadequate.  Moreover, the Veteran was scheduled for VA audiological examinations in September 2009 and April 2011.  He attended those examinations, but the examiner noted that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted response; thus, there was poor inter-test reliability.  Therefore, the VA examiners concluded that the test results were invalid and unreliable and did not report them.  Another VA examination was scheduled for August 2012, but the Veteran failed to report for the examination, with no prior notice or reason as to why he did not attend.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  The Board finds that the Veteran has been given ample opportunities to retake an audiological test, but has refused to cooperative in doing so.  Therefore, the Board finds that further attempts to reschedule a VA audiological examination would be futile, and VA has satisfied its duty to assist.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  
38 C.F.R. § 3.307(a)(6)(iii) (2012); see also VAOPGCPREC 27-97. 

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Psychiatric Disorder

The Veteran avers that he has current psychiatric disorders - bipolar disorder and PTSD - that are related to active service.  Specifically, he avers that, while working on the flight deck of the USS Hornet, he witnessed fellow sailors get blown off of the flight deck and saw planes crash into the sea.  He also avers that he feared for his life, as the flight deck is a dangerous place due to aircraft landing, taking off, and being loaded with weaponry.  

The Board will address PTSD separately from bipolar disorder, as the criteria for service connection for PTSD differ from the criteria for other psychiatric disabilities, as explained above.  

Bipolar Disorder and/or Other Psychiatric Disorder Other than PTSD

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant psychiatric injury or disease occurred during active service, and that symptoms of a psychiatric disorder were not chronic in service.  The Veteran's service treatment records are silent as to any symptoms, complaints, history, treatment, or diagnosis of a psychiatric disorder.  The November 1968 separation examination report is negative for any report or diagnosis of a psychiatric disorder, and psychiatric evaluation was marked as "normal."  For these reasons, the Board finds that the weight of the evidence demonstrates that no relevant disease or injury manifesting a psychiatric disorder occurred during active service, and that symptoms of a psychiatric disorder were not chronic in service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder have not been continuous since separation from active service in November 1968.  As noted above, the November 1968 service separation examination was negative for any psychiatric symptoms.  Following service separation in November 1968, the evidence of record does not show any complaints, diagnosis, or treatment for a psychiatric disorder until December 2007, when VA treatment notes indicate he was referred for a psychiatric consultation for a "probable history of PTSD."  Upon subsequent evaluation in January 2008, he was diagnosed with bipolar disorder for the first time.  The Board acknowledges that, at a January 2008 VA psychiatry consultation, the Veteran reported that he had a nervous breakdown in 1976 and was hospitalized.  However, there is no documentation of this hospitalization.  The absence of post-service complaints, findings, diagnosis, or treatment for nearly 40 years after service separation until 2007 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disorder after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).      

Additional evidence showing that psychiatric disorder symptoms have not been continuous since service separation includes a post-service January 1993 VA examination at which no psychiatric symptoms were reported or recorded, and VA treatment records from 1993 which do not document any complaints, reports, history, or treatment for psychiatric symptoms.  

To the extent that the Veteran's more recent assertions made as part of the current compensation claim can be interpreted as a contention that he has had symptoms of a psychiatric disorder since separation from service in November 1968, the Board finds that, while the Veteran is competent to report the onset of psychiatric disorder symptoms, his recent report of continuous psychiatric disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not reliable.  See Charles, 16 Vet. App. at 374-75.  The Board finds that the Veteran's statements as to continuous psychiatric disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any complaints, findings or diagnoses of a psychiatric disorder, the lack of any post-service documentation of treatment or diagnoses of a psychiatric disorder for nearly 40 years after service separation until 2007, and the Veteran's claim for service connection for other disabilities in 1992 with no mention of any psychiatric disorders or symptoms.        

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in 1992, but did not mention any psychiatric symptoms at that time.  This suggests to the Board that there was no pertinent psychiatric symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a psychiatric disorder in service, or the lack of psychiatric symptomatology at the time he filed the claim, or both. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disorder, diagnosed as bipolar disorder, and his military service, including no credible evidence of either an in-service psychiatric disease or injury, chronic symptoms of a psychiatric disorder during active service, or continuity of symptomatology of a psychiatric disorder, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic psychiatric disorder symptoms and post-service psychiatric disorder symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD

The Veteran's claimed PTSD stressors have been outlined above.  With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  The Veteran in this case has never been formally diagnosed with PTSD.  

As noted above, VA treatment notes indicate the Veteran was referred for a psychiatric consultation due to a "probable history of PTSD," based on three tours in Vietnam, although it was noted that the Veteran had never been formally diagnosed with PTSD.  On initial evaluation in January 2008, he was seen by a VA psychologist, who diagnosed a severe manic episode and cognitive disorder NOS on Axis I of the DSM-IV diagnosis chart.  The psychologist noted that it was difficult to determine whether the cognitive issues were primary or secondary to another mood disorder, such as bipolar disorder, and that results would be clearer once a dementia work-up was completed and family history was taken.  The following day, the Veteran was seen by a VA staff psychiatrist, who diagnosed "possible PTSD" and rule out bipolar disorder NOS.  

Later in January 2008, the Veteran was evaluated by a different VA staff psychiatrist.  The Veteran told the psychiatrist that he had been exposed to combat during his Vietnam tours (despite evidence to the contrary).  The psychiatrist assessed bipolar affective disorder NOS on Axis I of the DSM-IV diagnosis chart.  Subsequent VA treatment notes list the Veteran's diagnosis as bipolar disorder, and do not mention PTSD as a diagnosis.  

Accordingly, in light of the lack of any documentation of a formal diagnosis of PTSD, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  As a result, the claim must be denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board notes that, even if a diagnosis of PTSD in compliance with DSM-IV criteria was of record, the second criterion for service connection for PTSD - credible supporting evidence that the claimed in-service stressor occurred - has not been met.  First, the Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy during active service.  His DD Form 214 lists his military occupational specialty (MOS) as aviation boatswain's mate - handling, and states that he had just over two years of foreign and/or sea service.  He received the Vietnam Campaign Medal, Vietnam Service Medal, and National Defense Service Medal.  These awards do not indicate that the Veteran was directly engaged in combat, but rather, indicate that he may have served in a theater of combat.  His service personnel records clarify that he had service on board the USS Hornet for two years, beginning in April 1966.  The National Personnel Records Center (NPRC) also confirmed that the Veteran served on board the USS Hornet, which was in the official waters of Vietnam from May 1967 to June 1967, July 1967 to August 1967, and September 1967 to October 1967.  In addition, there is no other indication that the Veteran engaged in combat, nor does he allege direct combat with the enemy (see his statement that he did not witness combat in the February 19, 2008 VA social work treatment note).  For this reason, 38 U.S.C.A. § 1154(b), discussed above, is not applicable in this case.

However, while the claimed in-service stressors are consistent with the places, types, and circumstances of his service, there is no indication that the Veteran engaged in combat or had fear of hostile military or terrorist activity during active service.  Rather, his stressors deal with fear of friendly aircraft landing and taking off on the ship, dealing with weapons, and witnessing accidental injuries on board the ship.  For this reason, the Board finds that neither 38 U.S.C.A. § 1154(b) or new 38 C.F.R. § 3.304(f)(3) is applicable in this case.  Therefore, the Board will next consider whether the claimed stressors are supported by credible evidence.  38 C.F.R. § 3.304(f).  

In this regard, the Board finds that the evidence weighs against a finding that the Veteran's claimed stressors occurred.  First, the Board notes that while VA made numerous attempts to verify the Veteran's claimed stressors, none of these attempts were successful.  In this regard, VA sent the Veteran letters in December 2006 and September 2009 requested specific details regarding the Veteran's claimed stressors, enclosing a PTSD questionnaire (VA Form 21-0781).  Although the Veteran submitted a VA Form 21-0781 in January 2007 in which he stated he witnessed personnel being blown off of the ship's flight deck and saw planes crash into the sea, he did not provide the names of individuals involved or approximate dates or even number of times these events occurred.  Therefore, the RO determined that there was insufficient information to send to the Joint Services Records Research Center (JSRRC) in order to verify the claimed stressors.    

The Board recognizes that the Veteran's own personal participation or exposure need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Nevertheless, despite exhaustive efforts by VA to confirm the Veteran's allegations as to his stressors, no evidence has been uncovered which corroborates any stressor.  The Board may not grant service connection for PTSD in cases such as this without supporting evidence of the occurrence of the claimed stressors.  Indeed, as to his personal statements, the Board finds that the Veteran's credibility is stretched extremely thin by his inability to provide any additional details about the alleged stressor events; further, such lack of detail renders any additional evidentiary development impossible.  

Given the lack of a current diagnosis of PTSD, as well as supporting evidence of the claimed stressors required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that he has hypertension that is either directly related to active service, or was caused or aggravated by PTSD.  While this claim appears to be primarily for secondary service connection, the Board will also consider whether the hypertension is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting in hypertension in service, and that hypertension was not chronic in service.  Both the December 1964 enlistment and November 1968 separation examination reports are negative for any signs, symptoms, or diagnosis of hypertension.  The Veteran's blood pressure reading was 122/80 (near normal, which is 120/80) at separation in November 1968.  In short, the service treatment records do not demonstrate high blood pressure readings, including no evidence of chronic high blood pressure readings or other symptoms of hypertension during service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that hypertension has not been continuous since service separation in November 1968.  As noted above, the service separation examination in November 1968 was negative for any symptoms or diagnosis of hypertension.  Following service separation in November 1968, the evidence of record shows no diagnosis or treatment for headaches until 2006, when the Veteran filed his claim for service connection.  The absence of post-service findings, diagnosis, or treatment for 38 years following service separation is one factor that tends to weigh against a finding of either hypertension in service or continuous hypertension after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board also finds that the weight of the evidence demonstrates that hypertension did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diagnosis or findings of hypertension of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2012).  The evidence shows the first assessment of hypertension 38 years after service separation in 2006.  For these reasons, the Board finds that hypertension, first diagnosed in 2006, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hypertension are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

Additional evidence showing that hypertension has not been continuous since service separation includes a January 1993 VA examination at which symptoms or diagnosis of hypertension were not recorded; VA treatment records from 1993 which do not indicate a diagnosis or treatment of hypertension; and a claim for other disabilities which the Veteran believed to be service-connected in 1992 with no mention of hypertension.   

To the extent that the Veteran's more recent assertions made as part of the current compensation claim can be interpreted as a contention that he has had symptoms of hypertension since separation from service in November 1968, the Board finds that, while the Veteran is competent to report symptoms of hypertension, his recent reports of continuous hypertension since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the statements of the Veteran as to continuous hypertension after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of hypertension, the lack of any post-service documentation of treatment or diagnoses of hypertension for 38 years after service separation until 2006, and the Veteran's claims for service connection in 1992 for other disabilities that did not claim or even mention hypertension.  

As above, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection for multiple disorders in 1992, but did not mention hypertension at that time.  This suggests to the Board that there was no pertinent hypertension symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding claims for hypertension, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of hypertension symptomatology at the time he filed the claim.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic hypertension and post-service hypertension. 

The Veteran is also contending that his hypertension was caused or aggravated by PTSD.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  However, as the Veteran does not have service connection for PTSD (or any other psychiatric disability to which hypertension could be related), service connection for hypertension cannot be granted as secondary to PTSD as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  Moreover, the Veteran has not contended that his hypertension is related to his service-connected eczema, hearing loss, or tinnitus.  

In this case, the record of evidence indicates that the Veteran did not incur hypertension during service, has not experienced continuous hypertension symptomatology since service, including not to a 10 percent degree within one year of service, and that there is no relationship, of either causation or aggravation, between his hypertension and any service-connected disability.  For these reasons, service connection for hypertension must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for hypertension, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran contends that his current back disorder began during active service.  Specifically, he avers that his back condition is the result of pushing and pulling aircraft on the flight deck of the USS Hornet, and that he sought treatment for back pain during service and was given an APC pill.  

After a review of all the evidence of record, lay and medical, the Board finds that, while the evidence demonstrates that the Veteran suffered back pain during active service, the weight of the evidence demonstrates that symptoms of a back disorder were not chronic during active service.  In April 1966, the Veteran sought treatment for pain in the middle of his back.  On examination, he had slight back pain with straightening up and pain with hyperextension.  The clinician recommended physical therapy.  There is no further documentation of back pain or other back problems during active service.  Indeed, the November 1968 separation examination report is negative for any complaints or symptoms of back pain, and clinical evaluation of the spine is marked as "normal."  Thus, the evidence demonstrates that the Veteran's single episode of back pain resolved with treatment, and that symptoms of back pain were not chronic during active service.    

However, the Board next finds that the weight of the evidence is in equipoise on the questions of whether a back disorder has been continuous since service separation in November 1968.  As noted above, service treatment records show that symptoms of a back disorder were not chronic during active service.  Moreover, following service separation in November 1968, the evidence of record shows no complaints, diagnosis, or treatment for a back disorder until November 2006, when the Veteran filed his claim for service connection.  

Despite the lack of documentation of chronic back disorder symptoms during active service and the gap in time between service separation and the first post-service documentation of a report of back problems, the history provided by the Veteran for examination and treatment purposes following service separation corroborates his contention of continuous back pain since service separation.  At the September 2009 VA examination, the Veteran reported that his back pain began during active service, and that he sought treatment for it on two occasions (only one of which is documented, as noted above).  Moreover, although physical therapy is noted in the service treatment records, the Veteran stated that he did not participate in physical therapy.  He reported that his back pain continued after service, but that he never sought treatment for it.  Rather, he used over-the-counter topical arthritis cream, which provided some relief.  He stated that the pain was aggravated if he lifted greater than 70 pounds, and that he tried to avoid lifting things.  The severity of his pain ranged from a zero to a six out of ten, and when it occurred, it lasted for about 30 minutes.      

The Veteran is competent to report back pain since service separation, and the Board finds the statements of the Veteran as to continuity of back pain since service separation to be credible.  Resolving reasonable doubt in the Veteran's favor on these questions, the Board finds that back pain has been continuous since service separation in November 1968. 
  
The Board next finds that the evidence is in equipoise on the question of whether the Veteran's back disorder is related to his active service.  The Veteran was afforded a VA examination to address the question of whether his back disorder is related to active service in September 2009.  As noted above, the Veteran reported experiencing back pain during active service, and stated that his back pain had been continuous since service separation.  After conducting a complete physical examination and reviewing the Veteran's claims file, including his service treatment records, the VA examiner assessed a lumbosacral strain; the VA examiner further opined that the Veteran's lumbosacral strain is at least as likely as not caused by or a result of his military service, reasoning that back pain was documented during active service, that the Veteran reported intermittent back pain since service separation with no treatment, and the minimal discomfort on range of motion and limited flexion on examination.  

The September 2009 VA opinion is competent and probative medical evidence because it is factually accurate, as it appears that the VA examiner was informed of the relevant evidence in this case, considered the Veteran's competent statements regarding his continuous post-service back pain as well as his complete medical history, relied on accurate facts, and articulated opinions that are supported by reasoning.  There are no unfavorable nexus opinions of record.  Resolving reasonable doubt in the Veteran's favor on the question of whether there is a nexus between the currently diagnosed back disorder and active service, the Board finds that the currently diagnosed lumbosacral strain is related to active service.

In light of the documentation of in-service back pain, the Veteran's competent statements regarding his continuous back pain since service separation, and the competent and probative VA medical opinion tending to relate the currently diagnosed lumbosacral strain to active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a back disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Leiomyosarcoma and Diabetes Mellitus

In-Service Exposure to Herbicides

The Veteran has filed a claim for service connection for a leiomyosarcoma and diabetes mellitus, to include as due to herbicide exposure.  He contends that herbicides were stored on the USS Hornet while he was stationed on the ship, and that he loaded the herbicides onto helicopters to spray on land.  Moreover, while the USS Hornet was off the shores of Vietnam, he avers that Agent Orange ran off of the land into the ocean; that water was then run through evaporators to turn it into drinkable water, but the evaporators did not filter out the herbicides.  Further, he avers that the wind blew Agent Orange from the land to the ship.  Finally, in a November 2008 statement, the Veteran wrote that he went to shore on multiple occasions to recover downed aircraft in Vietnam.  However, in a later March 2009 telephone conversation, he stated that he never actually went on land in the country of Vietnam.        

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have any in-country service in the Republic of Vietnam at any time during the regulatory period from January 1962 to May 1975.  The Veteran was in active service from December 1964 to November 1968 of the Vietnam period, and served on the USS Hornet for two years, beginning in April 1966.  The NPRC confirmed that the USS Hornet was in the official waters of Vietnam during the time that the Veteran was serving on the ship, but was unable to determine whether the Veteran had any in-country service in Vietnam.  Moreover, his service personnel records do not document any service in Vietnam, nor do his service treatment records document treatment for any injuries in Vietnam.  His DD Form 214 reflects an MOS of aviation boatswain's mate - handling.  Thus, his assigned duties, as documented in his service personnel records, do not indicate in-country service in Vietnam.  

The Veteran has not submitted any documentation or corroborating evidence of his alleged in-country service in Vietnam.  The Board finds that the Veteran's service personnel records and the findings of the NPRC, which do not reflect in-country service in Vietnam, to be probative evidence against the Veteran's contention of service in Vietnam.  While the Veteran is competent to state what his duties were during active service, the Board finds his statements regarding in-country service in Vietnam to be not credible.  Moreover, while the Board acknowledges the Veteran's contentions regarding herbicide exposure via water and air contamination, the law provides that the presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012); see also Haas, 20 Vet. App. 257, rev'd sub nom. Haas, 525 F.3d 1168, cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).   

For these reasons, the Board finds that the weight of the evidence is against a finding of herbicide exposure during active service, and presumptive service connection for a leiomyosarcoma or diabetes mellitus based on exposure to herbicides is not warranted.  Thus, even though the Veteran has been diagnosed with a soft tissue sarcoma and diabetes mellitus, which are specifically listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), a medical nexus may not be presumed as a matter of law because the Veteran does not meet the requirements of 38 C.F.R. § 3.307(a)(6) or herbicide exposure.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis.  See Combee, 34 F.3d at 1043-1044.

Direct Service Connection for Leiomyosarcoma and Diabetes Mellitus

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease manifesting in either a leiomyosarcoma or diabetes mellitus occurred during service, and that the weight of the evidence demonstrates that symptoms of a leiomyosarcoma or diabetes mellitus were not chronic in service.  Both the December 1964 enlistment and November 1968 separation examination reports are negative for any report, complaints, or diagnosis of a sarcoma or diabetes, and clinical evaluation of the skin and the endocrine system were marked as "normal" on both occasions.  In short, the service treatment records are negative for any signs, symptoms, complaints, history, report, treatment, or diagnoses of either a sarcoma or diabetes mellitus.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that leiomyosarcoma and diabetes mellitus symptoms have not been continuous since service separation in November 1968.  As mentioned above, the November 1968 service separation examination report is negative for any history, complaints, treatment, or findings of either a sarcoma or diabetes mellitus.  Following separation from service in November 1968, the evidence of record shows no complaints, diagnosis, or treatment for a leiomyosarcoma until September 2007, when the Veteran first noticed a lump on his right thigh that did not go away.  He underwent an excision of the lump in October 2007, and a biopsy revealed it to be a leiomyosarcoma.  

With regard to diabetes, the record is less clear as to when, or even whether, the Veteran was given a formal diagnosis of diabetes mellitus.  VA treatment records show high blood glucose levels in December 2007 and March 2008, and an August 2010 VA treatment note lists "abnormal glucose tolerance test" as a diagnosis, but not diabetes mellitus.  In that regard, the Board notes that in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

In any case, even if a current diagnosis of diabetes mellitus was shown, with regard to both the leiomyosarcoma and diabetes mellitus, the absence of post-service complaints, findings, diagnosis, or treatment for nearly 40 years after service is one factor that tends to weigh against a finding of continuous symptoms of a leiomyosarcoma or diabetes mellitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of a leiomyosarcoma and diabetes mellitus have not been continuous since service separation includes a January 1993 VA examination report that is negative for any complaints, symptoms, or findings of either a leiomyosarcoma or diabetes mellitus, VA treatment records from 1993 that are also negative for any symptoms or findings of a leiomyosarcoma or diabetes mellitus, and the Veteran's claims for service connection for other disabilities in 1992, 2006, and 2007 with no mention of either a leiomyosarcoma or of diabetes mellitus.  

The Veteran has not contended that his leiomyosarcoma or diabetes mellitus began in service or that his symptoms have continued while in service and following service.  However, to the extent that his current statements can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his leiomyosarcoma and diabetes mellitus symptoms, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to leiomyosarcoma and diabetes mellitus symptoms in service and continuous leiomyosarcoma and diabetes mellitus symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service complaints or symptoms of a leiomyosarcoma or diabetes mellitus; the negative clinical examination at the November 1968 service separation examination at which no sarcomas or symptoms of diabetes mellitus were reported or diagnosed; the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of a leiomyosarcoma or diabetes mellitus for nearly 40 years after service until 2007; and the Veteran's claims for service connection for multiple disorders in 1992, 2006, and 2007 without mention of either a leiomyosarcoma or diabetes mellitus.  Further, as noted above, a post-service VA examination in 1993 does not indicate any signs, symptoms, or findings of either a leiomyosarcoma or diabetes mellitus.   

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim with VA for service connection for multiple disorders in 1992, 2006, and 2007, but did not claim or mention a leiomyosarcoma or diabetes mellitus at that time.  This suggests to the Board that there was no pertinent leiomysarcoma or diabetes mellitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that a veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding claims for a leiomyosarcoma and diabetes mellitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury or disease manifesting a leiomyosarcoma or diabetes mellitus in service, or the lack of leiomyosarcoma and diabetes mellitus symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that the weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic leiomyosarcoma and diabetes mellitus symptoms and post-service leiomyosarcoma and diabetes mellitus symptoms.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current leiomyosarcoma and diabetes mellitus and his military service, including no credible evidence of continuity of symptomatology of a leiomyosarcoma or diabetes mellitus or in-service herbicide exposure which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for a leiomyosarcoma and diabetes mellitus, and outweighs any recent contentions regarding in-service chronic leiomyosarcoma and diabetes mellitus symptoms and post-service leiomyosarcoma and diabetes mellitus symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with the eczema claim, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's skin disability of the bilateral hands has been evaluated under Diagnostic Code 7806, which addresses dermatitis or eczema.  Diagnostic Code 7806 provides a 60 percent evaluation when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period; a 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; a 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; and a noncompensable, or 0 percent, evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118.

The Board notes that, during the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the amended skin regulations effective October 2008 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  The Veteran filed his claim for an increased rating in January 2007; therefore, the amended skin regulations effective October 2008 will not be addressed in the present decision.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Bilateral Hearing Loss Initial Rating Analysis

The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected bilateral hearing loss disability.  Specifically, he avers that testing of his hearing acuity has not been accurate because, at the August 2007 VA examination, the VA examiner either gave instructions over the ear phones or talked at the floor, such that the Veteran was unable to hear her.  

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against the Veteran's appeal for an initial (compensable) disability rating for any period.  For the entire initial rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 34 and 100 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 38 and 100 percent speech recognition in the left ear.  For the entire initial rating period during the pendency of the appeal, the service-connected hearing loss disability manifested, at worst, Level I hearing acuity in each ear, which results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes an August 2007 VA audiological examination, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 40, 40, 35, 35, and 25 decibels, respectively, in the right ear, with an average puretone threshold of 34 decibels.  The speech recognition score for the right ear was 100 percent.  Puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz were 40, 45, 40, 35, and 30 decibels, respectively, in the left ear, with an average puretone threshold of 38 decibels.  The speech recognition score for the left ear was 100 percent.  

Using Table VI, applying the results from the August 2007 VA audiological examination, the hearing impairment is Level I in both ears.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

The Veteran was scheduled for VA audiological examinations in September 2009 and April 2011.  He attended those examinations, but the examiner noted that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted response; thus, there was poor inter-test reliability.  Therefore, the VA examiners concluded that the test results were invalid and unreliable and did not report them.  Another VA examination was scheduled for August 2012, but the Veteran failed to report for the examination, with no prior notice or reason as to why he did not attend.   

The VA audiology examination report of record shows that for the entire rating period on appeal the Veteran has, at worst, Level I hearing acuity in the each ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for any period. 

The Board acknowledges the Veteran's contentions that his hearing is worse than is reflected by the August 2007 VA examination results.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for a higher initial (compensable) rating for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher initial (compensable) rating for the entire rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Eczema Rating Analysis

The Veteran is in receipt of a noncompensable, or zero percent, rating for service-connected eczema of the bilateral hands for the entire rating period, under the provisions of 38 C.F.R. § 4.118 (Schedule of Ratings for the Skin), DC 7806.  He filed a request for a compensable rating in January 2007.  He contends that the eczema has spread to his toenails, and that, if he does not use medication, his hands crack and bleed.

After a review of all the evidence in this case, lay and medical, the Board finds that, for the entire rating period on appeal, the criteria for a compensable evaluation for eczema have not been met for any period.  The Board finds that, throughout the rating period on appeal, the Veteran's eczema has not affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, so as to warrant the next higher, 10 percent, rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.

The Veteran was afforded a VA examination in August 2007.  The examiner reviewed the claims file, including the Veteran's medical records, noting that the Veteran was currently using triamcinolone 0.1 percent ointment on his hands.  On physical examination, the Veteran had dry hyperkeratosis and scaling of all five fingers on the left hand, and the condition also affected the palms of the hand in a punctuate manner.  The total surface area affected was about one-half of the palmar surface of the hand.  The Veteran had a similar problem, to a lesser extent, on the palmar aspect of the fingers of the right hand; however, the right palm was not affected.  There was no redness, swelling, or oozing.  The VA examiner assessed dyshidrotic eczema of the bilateral hands.  

The Veteran was afforded another VA examination in September 2009.  He reported that the skin on his hands continued to get hardened and rough, and that the left hand was cold in the winter, even with gloves.  He used an ointment on his hands and feet when he remembered.  The examiner noted that the medication was clotrimazole 1 percent topical cream, which he was supposed to apply twice daily.  The Veteran also used Dermacerin topical cream, which he was supposed to apply three times daily for dry skin, whenever he remembered it.  The Veteran denied any pain in his hands, but stated the skin sometimes flaked.  

On physical examination in September 2009, there was no evidence of acute inflammation or infection.  The left palm was more erythematous than the right palm, which was normal color.  On the left hand, there was roughness and thickening of the skin of the palm and over the first and third metacarpophalangeal joints on the dorsal surface of the hand.  There were also little areas of punctuate circular flaking skin on the palmar surface.  There were no lesions, but it appeared that, at one time, perhaps some small vesicles ruptured and the skin that was over the vesicle was now dry and flaking.  There was also thickening and dryness of the web of skin between the thumb and index finger on the left hand.  On examination of the right hand, there were no lesions and the skin was moist.  There was no roughness or dryness apparent, and there was good capillary refill in both the right and left nail beds.  There were no scars on either hand.  

At an April 2011 VA examination, the Veteran stated that he rarely had any skin changes in the right hand, although he did report stiffness and aching in the right hand.  With regard to the left hand, he reported stiffness, drying, and peeling.  He stated that he used a prescription topical cream twice daily in the last week or two to relieve stiffness in his left hand and fingers.  The VA examiner noted a current prescription for 20 percent urea cream last filled in August 2010, but no other current dermatologic medications.  The Veteran denied itching, burning, seasonal worsening, blisters, painful fissures, bleeding, or scabs.  He denied fingernail changes or pains.  He denied redness and swelling.  He did report a left hand injury with some residual mechanical impairment.  

On physical examination of the right hand in April 2011, there were no skin or nail changes on the palmar or dorsal aspects.  On examination of the left hand, there was mild hyperpigmented and lichenified, but non-scaling, skin thickening dorsally only over the third knuckle.  There was mild xerotic dryness without scaling over the entire dorsum of the hand.  The palm had generalized mild xerosis with no scaling, fissuring, lichenification, or vesiculation.  The central palm and palmar skin folds had a shiny appearance which appeared to be from some surface coating overly, suggesting possible clear nail polish, but the Veteran denied any residual foreign material or application of any topical materials to the left hand that week.  The palmar fingers all had slightly thickened dry skin at each flexural crease, but with no breakdown or scaling.  The digital skin otherwise was xerotic and slightly thickened compared to the skin of the right fingers.  There were no pigmentary changes in the left hand.  The only superficial desquamation was a 1.5 centimeter round area on the index finger pad, possibly excoriated, but with no bleeding or tenderness.  The skin between fingers was normal with no thickening or evidence of recent vesiculation.  

The Veteran was afforded another VA examination in August 2012.  He reported continued erythema and scaliness of the palms and volar surfaces of the fingers of both hands, especially in cold weather.  He stated he used a topical medication for his hands.  He also reported thickening of the skin of the palms centrally, especially on the left hand.  The VA examiner noted that, in the past twelve months, the Veteran had used topical 20 percent urea cream for six weeks or more, but not constantly.  On physical examination, the eczema was noted to affect less than five percent of the total body area, and less than five percent of exposed areas.  There was palmar erythema bilaterally with some thickening of the skin in the midpalmar creases bilaterally.  The VA examiner stated that using cutting oils or solvents without protection of the hands would not be advisable, nor would lengthy immersion in water and strong soaps.  

Based on the foregoing, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a compensable evaluation for eczema.  As stated above, the Veteran has been assigned a noncompensable, or zero percent, evaluation under DC 7806.  A noncompensable, or 0 percent, evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  The next higher, 10 percent, evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

In this case, the area of skin affected by eczema has not affected at least five percent of the entire body or five percent of exposed areas, as noted by the August 2012 VA examiner.  Moreover, the condition has been limited to the hands.  Thus, the amount of skin area affected by eczema has not reached five percent of the entire body or five percent of exposed areas.  Moreover, the Veteran has not taken any corticosteroids or immunosuppressive drugs.  His treatment has been limited to topical ointments.  Thus, the evidence does not more nearly approximate the minimum criteria for the next higher, 10 percent, evaluation under DC 7806.  

As above, the Board has considered whether any alternate diagnostic codes would allow for a higher rating.  Diagnostic Code 7802, which addresses scars that are superficial and nonlinear, is not applicable in light of the September 2009 VA examiner's findings of no scars.  Next, there were no unstable or painful scars, so Diagnostic Code 7804 does not apply.  There is no evidence of leishmaniasis, psoriasis, or exfoliative dermatitis, so Diagnostic Codes 7807, 7816, and 7817, respectively, do not apply.  There are no other applicable diagnostic codes that would allow for a higher evaluation.  

In this regard, the Board notes the Veteran's contention that his eczema has spread to his toenails.  However, VA treatment records show that the condition present on his toenails has been diagnosed as onychomycosis and tinea pedis, not eczema.  Thus, the condition of his feet is a separate disability, and, as noted in the Introduction of this decision, has been referred to the RO for further action.  

In conclusion, the evidence does not support a compensable evaluation for eczema for the entire rating period on appeal.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss and eczema disabilities.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's bilateral hearing loss disability has manifested in a feeling that his ears are "plugged up."  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes an inability to understand certain words in conversation that may be caused by the sensation of the ears being "plugged up."  In this case, comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of the hearing loss disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, although the August 2007 VA examiner did not address the functional effects of the Veteran's hearing loss disability, the other evidence of record, which includes several years of VA treatment records and statements from the Veteran, has provided sufficient information regarding the functional effects of his hearing loss so as to render any defect in the VA examination nonprejudicial.  Moreover, the audiogram results from the August 2007 VA examination do not approach the criteria for a compensable evaluation; thus, any additional functional disability is compensated by the currently assigned rating.      

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2012) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  Based on the foregoing information, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Next, with regard to the Veteran's eczema, the Veteran's dry skin and dependency on topical ointments directly correspond to the schedular criteria for the zero percent evaluation for dermatitis or eczema (Code 7806).  In addition, the schedular criteria contemplate the percentage of skin areas affected, as well as reliance on therapies stronger than those used by this Veteran, including corticosteroids and immunosuppressive drugs.  In this case, comparing the Veteran's disability level and symptomatology of eczema to the rating schedule, the degree of the skin disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss and eczema disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a psychiatric disorder, including bipolar disorder, is denied.  

Service connection for PTSD is denied.  

Service connection for hypertension is denied.  

Service connection for a back disorder, diagnosed as a lumbosacral strain, is granted.

Service connection for a leiomyosarcoma, to include as due to herbicide exposure, is denied.  

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.  

An initial compensable rating for bilateral hearing loss is denied.

An increased compensable evaluation for eczema of the bilateral hands is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


